DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 us objected to because of the following informalities:  “The” in line 2 should be “the.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "easy" in claims 1, 2, and 14 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-20 are rejected as dependents of claim 1. 
9 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "soft" in claims 19 and 20 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 3, the limitation “air permeability of 5% to 35%” renders the claim indefinite, as it is unclear what is meant by %. Air permeability is defined by airflow passing through a known area under a prescribed air pressure differential between two surfaces of material, and air permeability is shown with units and not a percentage. 
Regarding claim 10, the terms “limit protrusions” and “the limit protrusion” render the claim indefinite as it is unclear whether these are the same or different. Additionally, the limitation “a piercing needle” renders the claim indefinite as it is unclear whether this is the same or different than the “a piercing needle” of claim 1. For examination purposes, this is interpreted as the same. 
Claims 11-13 are rejected as dependents of claim 10.
Claims 11 and 12 recites the limitation " the thickness” and “the penicillin bottle cap" in line 7 of claim 11 and line 9 of claim 12.  There is insufficient antecedent basis for these limitations in the claim. 
Claim 11 recites the limitation “the upper ends” in line 2, “the lower ends” of lines 4, “the center” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "”the lower side" in line 3; “the upper ends” in line 3, “the lower ends” of lines 4-5, “the center” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the elastic clamping base" in line 2, “the clamping ring” in lines 2-3, and “the elastic clamping jaw” in line 3.  There is insufficient antecedent basis for these limitations 
Regarding claim 17, the limitation “the other side” renders the claim indefinite as it is unclear what “the other” references, as “the other” suggests an additional or further in reference to a specific side, and what side this is has not been made clear by the claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 18, in being directed to a soft intravenous bag with dual hard ports and the dual hard ports being according to claim 17, claim 18 fails to include all the limitations of claim 17 involving the medication mixer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (WO 2013/120342) in view of Fowles et al. (US 6,022,339). All citations of Qiu refer to the English Translation of Qiu.
Regarding claim 1, Qiu discloses a single needle medication mixer (see Figs. 1-3), comprising a base 9 (see Fig. 3), a medication mixing passage 3, 12, a medication mixing cup 1, 4, and a piercing needle 2, wherein the base, the medication mixing passage and the medication mixing cup are integrated (see Fig. 3), and the medication mixing cup consists of a cup wall 4 and a cup bottom 1, wherein the lower end of the medication mixing passage penetrates through the base (see Fig. 3), and the upper end penetrates through the cup bottom (see Fig. 3); the upper end of the medication mixing passage is provided with the piercing needle having a hollow passage (see Figs. 1-2), the lower end of the piercing needle is connected to the upper end of the medication mixing passage in a sealing way (see Fig. 3), and the hollow passage is communicated with the medication mixing passage (see Fig. 2); the medication mixer also comprises a sealing 5, so as to seal the medication mixing cup (see para. 22).
Qiu does not disclose the sealing membrane being welded at a cup opening of the medication mixing cup in a press welding way, the sealing membrane being an easy-to-tear membrane which can still be basically kept smooth after moist heat terminal sterilization or the sealing membrane being a breathable easy-to-tear membrane.
Fowles discloses a cup wall 58 of a medication mixing cup and a sealing membrane 70 welded at the cup wall opening of the medication mixing cup in a press welding way, so as to seal the medication mixing cup, and the sealing membrane being an easy-to-tear membrane which can still be basically kept smooth after moist heat terminal sterilization, the sealing membrane being a breathable easy-to-tear membrane (see Fig. 1; col. 11, l. 57-col. 12, l. 8). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the sealing membrane of Qiu welded at the cup wall opening of the medication mixing cup in a press welding way, so as to seal the medication mixing cup, 
Regarding claim 2, teachings of Qiu and Fowles are described above, and as described above, these references disclose the sealing membrane being a breathable easy-to-tear membrane (see rejection of claim 1 above and Fowles, col. 12, ll. 3-8, steam allowed to pass through membrane for sterilization purposes, making the membrane breathable). 
Regarding claim 3, there are very limited air permeabilities of the sealing membrane that will allow for steam to pass through a membrane for sterilization purposes.   A person of ordinary skill has good reason to pursue the known options (air permeabilities greater than 1, etc.) within his or her technical grasp.  If this leads to the anticipated success (steam can travel through membrane to sterilize), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would have the air permeability of 5-35% in order to allow steam to travel through the membrane to sterilize.
Regarding claim 4, teachings of Qiu and Fowles are described above but as described above, these references do not disclose a metal film is plated on an upper surface of the sealing membrane. However, Fowles discloses a removable sealing material of aluminum foil placed over the opening of the cup in order to provide a barrier to the ingress of contaminants (see col. 11, l. 57-col. 12, l1. ). It would have been obvious to a person having ordinary skill in the art at effective time of filing to add a removable sealing membrane of aluminum foil over the opening of the cup, as disclosed by Fowles, in order to provide a barrier to the ingress of contaminants. There are very limited ways to add the membrane to the medication mixer of Qiu and Fowles.   A person of ordinary skill has good reason to 
Regarding claim 10, teachings of Qiu and Fowles are described above and Qiu further discloses limit protrusions 6 arranged on an inner wall of the cup wall; after a piercing needle is installed in the medication mixing cup, a needle plate 11 is limited between the limit protrusion and the cup bottom by the limit protrusion, and cannot be taken out (see Fig. 3, para. 24).
Claims 1, 5, 14, and 17-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201987882) in view of Fowles. All citations of Li refer to the English Translation of Li.
Regarding claim 1, Li discloses a single needle medication mixer (see Figs. 1, 2), comprising a base 1, a medication mixing passage 62, a medication mixing cup 5 and a piercing needle 61, wherein the base, the medication mixing passage and the medication mixing cup are integrated (see Fig. 2), and the medication mixing cup consists of a cup wall (see Fig. 2, side wall) and a cup bottom (see Fig. 2, bottom portion), wherein the lower end of the medication mixing passage penetrates through the base, and the upper end penetrates through the cup bottom (see Fig. 2); the upper end of the medication mixing passage is providing with the piercing needle having a hollow passage, the lower end of the piercing needle is connected to the upper end of the medication mixing passage in a sealing way, and the hollow passage is communication with the medication mixing passage (see Fig. 2); the medication mixer also comprises a sealing membrane 10, so as to seal the medication mixing cup (see para. 29).

Regarding claim 5, teachings of Li and Fowles are described above, and Li further discloses the medication mixer further comprising a cover plate 9; the cover plate is located at an inner edge of the cup opening, and is covered by the sealing membrane (see Fig. 2).
Regarding claim 14, teachings of Li and Fowles are described above, and Li further discloses the lower end of the medication mixing passage is provided with an easy-breaking handle 12 for sealing the lower end of the medication mixing package (see para. 27).
Regarding claims 17 and 18, teachings of Li and Fowles are described above, along with the medication mixer of claim 1 (see rejection of claim 1 above) and Li further discloses dual hard ports (see Fig. 1, ports at bottom of passages 3 and 4, para. 30) with the medication mixer, wherein one infusion passage 3 arranged on the other side of the base of the medication mixer with respect to the medication mixing passage (see Fig. 1).
Regarding claim 19, teachings of Li and Fowles are described above, and Li further discloses the medication mixer with a soft intravenous bag 2 (see Fig. 1).
.
Claims 1, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 203123028), hereinafter Li ‘028, in view of Fowles. All citations of Li ‘028 refer to the English Translation of Li ‘028.
Regarding claim 1, Li ‘028 discloses a single needle medication mixer (see Figs. 1, 2), comprising a base 4, 11, a medication mixing passage (see Fig. 1, lower portion of 3) , a medication mixing cup 1 and a piercing needle (see Fig. 1, needle point upper of 3), wherein the base, the medication mixing passage and the medication mixing cup are integrated (see Fig. 1), and the medication mixing cup consists of a cup wall (see Fig. 1, side wall) and a cup bottom (see Fig. 1, bottom portion), wherein the lower end of the medication mixing passage penetrates through the base, and the upper end penetrates through the cup bottom (see Fig. 1); the upper end of the medication mixing passage is providing with the piercing needle having a hollow passage (see Fig. 1), the lower end of the piercing needle is connected to the upper end of the medication mixing passage in a sealing way (see Fig. 1), and the hollow passage is communication with the medication mixing passage (see Fig. 1); the medication mixer also comprises a sealing membrane 9, so as to seal the medication mixing cup (see para. 24).
Fowles discloses a cup wall 58 of a medication mixing cup and a sealing membrane 70 welded at the cup wall opening of the medication mixing cup in a press welding way, so as to seal the medication mixing cup, and the sealing membrane being an easy-to-tear membrane which can still be basically kept smooth after moist heat terminal sterilization, the sealing membrane being a breathable easy-to-tear membrane (see Fig. 1; col. 11, l. 57-col. 12, l. 8). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the sealing membrane of Li ‘028 welded at the cup wall opening of the medication mixing cup in a press welding way, so as to seal the medication mixing cup, and the sealing membrane being an easy-to-tear membrane which can still be basically kept 
Regarding claim 10, teachings of Li ‘028 and Fowles are described above and Li ‘028 further discloses limit protrusions 8 arranged on an inner wall of the cup wall (see Fig. 1); after the piercing needle is installed in the medication mixing cup, a needle plate 5 is limited between the limit protrusion and the cup bottom by the limit protrusion, and cannot be taken out (see para. 10, bottom of medicine dosing needle and medicine mixing channel are welded together, making it such that the medicine mixing card body, shown in Fig. 2, could not be taken out and relatedly, the needle plate could not be taken out). 
Regarding claim 13, teachings of Li ‘028 and Fowles are described above and Li ‘028 discloses an elastic clamping base (see Figs. 1, 2, para. 16, 24) having a bottom plate 5, a supporting column 7, a clamping ring 6 and an elastic clamping jaw 8 which are integrated (see Figs. 1, 2), the bottom plate provided with the supporting column at a periphery for supporting and fixing the clamping ring (see Figs. 1, 2); the bottom plate provided with a central hole (see Figs. 1, 2), through which the piercing needle penetrates correspondingly (see Figs. 1, 2). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fowles as applied to claim 1 above, and further in view of Yamamoto (US 2008/0169300) and further in view of Hildebrandt (US 2008/0117719).
Regarding claim 6, teachings of Li and Fowles are described above and Li further discloses the cover plate is provided with a through hole in the center (see Fig. 2, through hole under “a”), the head of the piercing needle located right below the hole and not penetrating through the hole (see Fig. 2); an inner diameter of the through hole is less than an outer diameter of the piercing needle but is greater 
Li and Fowles do not disclose the cover plate being polygonal. Yamamoto discloses that it would be obvious to have a cover plate in the shape of a circle or polygon (see para. 12). It would have been obvious to a have the cover plate be polygonal, Yamamoto disclosing that having a cover plate by polygon is well known in the art, and this shape would let the sterilization steam flow around the plate and into the cup while still protecting the cup. 
Neither Li, Fowles, nor Yamamoto disclose the head of the piercing needle is located in the through hole, the needle point extending for supporting the cover plate.  However, having the piercing needle located in the through hole such that the needle supports the cover plate is an obvious rearrangement of parts, as similar to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.), as shifting the position of the needle would not have modified the operation of the device, as steam sterilization would still be allowed to pass through and the plate would still help with preserving cleanliness before use. 
Neither Li, Fowles, nor Yamamoto disclose reinforcing ribs arranged on the cover plate. 
Hildebrandt discloses reinforcing ribs arranged on a cover plate (see para. 62). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the cover plate of Li, Fowles, and Yamamoto have reinforcing ribs arranged on the cover plate, this configuration disclosed by Hildebrandt and helping to prevent the plate from flexing. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘028 in view of Fowles as applied to claim 10 above, and further in view of Qiu.

Li ‘028 and Fowles do not disclose the bottle having a bottle cap, the bottle cap of the bottle clamped between the free end and the cup bottom by the elastic clamping jaw. 
Fowles discloses a bottle cap 24 on top of the bottle, above the neck, in order to help keep a rubber stopper 22 in place, protecting contents within bottle 14 (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the bottle/vial of Li “028 and Fowles to have a bottle cap on the bottle, above the neck, along with a rubber stopper, these additions to a medication mixer disclosed by Fowles, the bottle cap helping to keep the stopper in place and both helping to protect the contents within the bottle. Consequently, as the top of the bottle is clamped between the free end and the cup bottom by the elastic clamping jaw and the cap is on the top of the bottle, the bottle cap would be clamped between the free end and the cup bottom by the elastic clamping jaw.
Neither Li ‘028 nor Fowles discloses the bottle being a penicillin bottle. However, Qiu discloses it is well known to have a medicine vial for a medication mixer be a penicillin bottle (see para. 2). It would 
Regarding claim 12, teachings of Li ‘028 and Fowles are described above and Li ‘028 discloses the limit protrusion is an elastic clamping base which includes a clamping ring 6 which is provided with an elastic clamping jaw 8 (see Figs. 1, 2, para. 16) at a lower side, upper ends of the elastic clamping jaw are arranged uniformly and fixed along the clamping ring (see Figs. 1, 2), and the lower ends of the elastic clamping jaw are free ends (see Fig. 1), and the elastic jaw inclines towards the center of the medication mixing cup from the fixed upper ends to the free lower ends (see Figs. 1, 2; para. 11, 16); the distance of the free end of the elastic clamping jaw to the cup bottom is to the cup bottom is substantially the same as or slightly greater than the thickness of a bottle top (see para. 26, bottle neck to top of vial would be secured to cup bottom via the elastic jaw, and the bottle neck to the top of the vial would be the size of a bottle cap for the vial), such that after the vial (bottle) is assembled into the medication mixer, the top of the bottle is clamped between the free end and the cup bottom by the elastic clamping jaw (see Figs. 1, 2; para. 26). Additionally, Li ‘028 discloses the inner wall of the cup wall is provided with a limit structure (see upper slant of wall), and the elastic clamping base is mounted to the medication mixing cup (see para. 10, 14, 23, welding in para. 14 shows mounting of elastic clamping base to cup as elastic clamping base is connected to needle/passage, which is welded to cup).
Li ‘028 and Fowles do not disclose the bottle having a bottle cap, the bottle cap of the bottle clamped between the free end and the cup bottom by the elastic clamping jaw. 
Fowles discloses a bottle cap 24 on top of the bottle, above the neck, in order to help keep a rubber stopper 22 in place, protecting contents within bottle 14 (see Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the bottle/vial of Li “028 and Fowles to have a bottle cap on the bottle, above the neck, along with a rubber stopper, these 
Neither Li ‘028 nor Fowles discloses the bottle being a penicillin bottle. However, Qiu discloses it is well known to have a medicine vial for a medication mixer be a penicillin bottle (see para. 2). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the vial/bottle of Li ‘028 and Fowles be a penicillin bottle, the use of penicillin bottle for a medicine vial disclosed by Qiu and allowing for the treatment of a patient with penicillin. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fowles as applied to claim 1 above, and further in view of Moya (US 6,273,271).
Regarding claims 7-9, teachings of Li and Fowles are described above but these references, as described above, do not specifically teach the medication mixing cup prefilled with a certain amount of liquid before sealed by the sealing membrane, the liquid capable of being vaporized rapidly in an environment of high temperature sterilization, the gas formed by vaporizing the pre-filled certain amount of liquid in the environment of high temperature sterilization may balance the pressure inside and outside the medication mixing cup. 
Moya discloses a chamber to be steam sterilized, the chamber containing liquid sealed by a membrane such that it can be heated for sterilization (see col. 15, ll. 6-10). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have liquid, such as water, sealed within the chamber created by the sealing membrane and cup, this configuration of water in a chamber for steam sterilization disclosed by Moya, in order to provide a source for creating the steam in order to perform steam sterilization. Consequently, water would be capable of vaporizing rapidly in an . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fowles as applied to claim 1 above, and further in view of Geert et al. (US 2004/0129596).
Regarding claims 15 and 16, teachings of Li and Fowles are described above, including the medication mixer of claim 1 (see rejection of claim 1 above) but do not disclose the medication mixer with a strengthening structure, the cup wall of the medication mixing cup provided with reinforcing ribs, so as to enhance compressive strength of the cup wall, the reinforcing ribs integrally arranged at an inner side of the cup wall in an up and down direction and/or a horizontal direction. 
Geert discloses reinforcing ribs 50 within a circular structure, on the inside wall of the structure, the reinforcing ribs acting as a strengthening structure so as to enhance compressive strength of the wall (see Fig. 8, para. 117), the reinforcing ribs integrally arranged on the inner side of the wall in an up and down direction (see Fig. 8, para. 117). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to add the reinforcing ribs of Geert to the inner wall of the medication mixer of Li and Fowles, Geert disclosing this sort of an addition to the inner wall of a circular structure integrally arranged on the inner side of the wall in an up and down direction in order to prevent the wall from deflecting inward, therefore enhancing compressive strength and acting as a strengthening structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/              Primary Examiner, Art Unit 3781